DETAILED ACTION
	This office action is response to communications for Application No. 15/896,318 filed on 11/11/2021.
Claims 1, 7, 15, and 16 have been amended.
Claims 17-19 have been newly added. 
Accordingly, Claims 1, 3-8, and 10-19 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 103 rejections have been fully considered but moot in view of amendments and newly added claims. The applicant has amended the claims to specifically provide a toggle to switch on execution flow for the specific parts of the behavior, which changes the scope of the claims. However, a new ground of rejection with respect to 35 U.S.C 103 is made in view of newly found prior art references necessitated by those amendments. 
	Houlihane (U.S. Publication No. 2005/0004777 A1) will be relied upon which discloses methods directed to generating a testbench for testing and verification of a Device Under Test (DUT). 	Boubezari et al. (U.S. Patent No. 6,363,520 B1) will be relied upon which discloses methods directed to the testability on a Register Transfer Level (RTL) including the controllability of specifications portions of testing i.e., a toggle. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Houlihane (U.S. Publication No. 2005/0004777 A1, hereinafter “Houlihane”) in view of Boubezari et al. (U.S. Patent No. 6,363,520 B1, hereinafter “Boubezari”).

	Regarding Claim 1, Houlihane discloses a computer implemented method of controlling verification coverage of a chip design, comprising: 
	providing a hardware design language specification (Houlihane, [0015], “In accordance with the present invention a method is provided for generating a testbench providing a test environment for a representation of a device (also referred to herein as a Device Under Test (DUT)) to be incorporated in a data processing apparatus.” [Figs. 4 and 6], Device Under Test/DUT) that is adapted to simulate a behavior of a chip design (Houlihane, [0084], “Once the testbench and DUT have been generated using the approach illustrated in FIG. 4, they will then typically be loaded into a simulator tool and run in order to produce test results. In one embodiment of the present invention, the simulator tool is an RTL simulator which is overlaid with a Specman testing environment”);
	providing a specification for simulation test scenarios (Houlihane, [0015], “In accordance with the present invention a method is provided for generating a testbench providing a test environment for a representation of a device (also referred to herein as a Device Under Test (DUT)) to be incorporated in a data processing apparatus.” [0017], “In particular, direct control of the input stimuli to that DUT is now possible.” [Figs. 4 and 6, Testbench]) that is adapted to run verification tests (Houlihane, [0065], “Each of the RTL components will typically be subjected to rigorous verification testing, either alone, or in combination with other RTL components, by constructing a testbench around those components to provide a test environment for running on a simulator tool.”) against an executable of the hardware design language specification (Houlihane, [0073], “…the processing tool will produce one or more output files defining the interconnect block DUT in RTL, for example VHDL or Verilog.” [Figs. 4 and 6], Device Under Test/DUT), wherein the specification for simulation test scenarios comprises test scenarios (Houlihane, [0015], “The method of the present invention involves receiving that configuration data used to configure the representation of the device, and generating the testbench with reference to that configuration data and a set of templates defining the test environment.” [0089], “Further, at step 615, one or more testbench files are generated by the processing tool with reference to the first set of templates 160.”);
	in the hardware design language specification (Houlihane, [0015], “In accordance with the present invention a method is provided for generating a testbench providing a test environment for a representation of a device (also referred to herein as a Device Under Test (DUT)) to be incorporated in a data processing apparatus.” [Figs. 4 and 6], Device Under Test/DUT), identifying specific parts of the behavior to be tested (Houlihane, [0017], “Hence, in situations where configurable DUTs are provided to allow for the generation of customisable designs for that DUT, the present invention provides a technique which allows for a matching testbench to be generated for any particular instantiation of that customisable design.”);
	instrumenting the identified parts in the hardware design language specification (Houlihane, [0017], “Hence, in situations where configurable DUTs are provided to allow for the generation of customisable designs for that DUT, the present invention provides a technique which allows for a matching testbench to be generated for any particular instantiation of that customisable design, which then allows that customisable design to be tested in isolation, thereby allowing a comprehensive verification test to be run on the generated DUT design. In particular, direct control of the input stimuli to that DUT is now possible.”).
	
	Houlihane does not explicitly disclose including providing a toggle that is adapted to switch on or off execution flow for the specific parts of the behavior; finding corresponding parts in the specification for simulation test scenarios; and 2DE920170004US 1 instrumenting the corresponding parts in the specification for simulation test scenarios to exert control on the execution of a program flow that is based on the instrumented hardware design language specification, including triggering the toggle provided in the hardware design language specification to switch on or off execution flow for the specific parts of the behavior.
	However, Boubezari discloses instrumenting the identified parts in the hardware design language specification (Boubezari, [Col. 10, Lines 51-55], “Test Point Insertion at the VHDL Specification. The selection of test points is driven by testability analysis method of the present invention. The following description shows how test points are inserted at VHDL specification to 55 enhance the testability of the circuit.” [Figs 7 & 8] discloses signal processing i.e., instrumenting.), including providing a toggle that is adapted to switch on execution flow for the specific parts of the behavior (Boubezari, [Figs. 7(c), 7(d), 8(c) and 8(d)], “Test_Mode” conditional variable represents a “toggle” to switch on/eff execution for flow testing. For example, Fig. 7(d) – line 6 of the code discloses an if(TM) statement to process testing for a specific parts of a behavior);
	finding corresponding parts in the specification for simulation test scenarios (Boubezari, [Col. 10, Lines 51-55], “Test Point Insertion at the VHDL Specification: The selection of test points is driven by testability analysis method of the present invention. The following description shows how test points are inserted at VHDL specification to 55 enhance the testability of the circuit.”); and 2DE920170004US 1 
	instrumenting the corresponding parts in the specification for simulation test scenarios (Boubezari, [Col. 10, Lines 51-55], “Test Point Insertion at the VHDL Specification: The selection of test points is driven by testability analysis method of the present invention. The following description shows how test points are inserted at VHDL specification to 55 enhance the testability of the circuit.” [Figs 7 & 8] discloses signal processing i.e., instrumenting.) to exert control on the execution of a program flow that is based on the instrumented hardware design language specification (Boubezari, [Col. 7, Lines 7-10], “Controllability Calculations: The following description outlines the formulas for determining the Controllability on an output of a VDHL operator given the Controllability on the inputs.”) including triggering the toggle provided in the hardware design language specification to switch on execution flow for the specific parts of the behavior (Boubezari, [Figs. 7(c), 7(d), 8(c) and 8(d)], “Test_Mode” conditional variable represents a “toggle” to switch on/eff execution for flow testing. For example, Fig. 7(d) – line 6 of the code discloses an if(TM) statement to process testing for a specific parts of a behavior).
	Houlihane and Boubezari are each and respectively analogous to the instant application because they are from the same field of endeavor of methods testing, verification, and coverage at a Register Transfer Level (RTL) written in a Hardware Design Language (HDL) specification. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Boubezari’s design of a “toggle” to control specific portions of testing with respect to Houlihane’s design of verification to improve testability of the circuit to be designed and increase (Boubezari, [Abstract], “The method includes the steps of performing a testability analysis on a Directed Acyclic Graph by computing and propagating Testability Measures forward and backward through VHDL statements, identifying the bits of each signal and/or variable, and adding test point statements into the specification at the RT-Level to improve testability of the circuit to be designed.” [Col. 12, Lines 2-21], “The following description describes how to increase the Controllability on a signal/variable candidate for test point insertion… Test mode is selected by the signal, Test_Mode. The function to be inserted in the VHDL specification is shown in bold type in FIG. 7(d).”).

	Regarding Claim 3, Houlihane and Boubezari discloses the method of claim 1, wherein instrumenting the corresponding parts in the specification for simulation test scenarios comprises providing a control part (Boubezari, [Col. 7, Lines 7-10], “Controllability Calculations: The following description outlines the formulas for determining the Controllability on an output of a VDHL operator given the Controllability on the inputs.”) therein that is adapted to control a toggle in the hardware design language specification (Boubezari, [Figs. 7(c), 7(d), 8(c) and 8(d)], “Test_Mode” conditional variable represents a “toggle” to switch on/eff execution for flow testing. For example, Fig. 7(d) – line 6 of the code discloses an if(TM) statement to process testing for a specific parts of a behavior).

	Regarding Claim 4, Houlihane and Boubezari discloses the method of claim 1, wherein the hardware design language specification is adapted to specify the behavior of the chip (Houlihane, [0008], “The testbench can be formed in a variety of ways. For example, the testbench could be formed to provide a test environment for testing the RTL representation of the component in isolation, which enables direct control of the input stimuli to the RTL representation of the component.” ) on a register transfer level (Houlihane, [0065], “The whole of the SoC design 10 will typically be defined in RTL, and accordingly each of the components illustrated in FIG. 1 can be considered as a separate RTL component.” [0073], “…the processing tool will produce one or more output files defining the interconnect block DUT in RTL, for example VHDL or Verilog.”).

	Regarding Claim 5, Houlihane and Boubezari discloses the method of claim 1, wherein the hardware design language specification comprises hardware events (Houlihane, [0015], “The representation of the device is configurable based on configuration data specifying predetermined attributes of those one or more components.” [0033], “Hence, for each slave type device indicated by the configuration data, the slave template can be used to produce within the testbench a slave engine for generating simulating response signals for inputting into the representation of the device.”), wherein a hardware event is assigned to a simulation test scenario (Houlihane, [0015], “The method of the present invention involves receiving that configuration data used to configure the representation of the device, and generating the testbench with reference to that configuration data and a set of templates defining the test environment.”).

	Regarding Claim 6, Houlihane and Boubezari discloses the method of claim 1, further comprising creating a list of event groups from said hardware design language specification (Houlihane, [0015], “The method of the present invention involves receiving that configuration data used to configure the representation of the device, and generating the testbench with reference to that configuration data and a set of templates defining the test environment.”), wherein the events in a respective group belong to a same simulation test scenario (Houlihane, [0015], “The method of the present invention involves receiving that configuration data used to configure the representation of the device, and generating the testbench with reference to that configuration data and a set of templates defining the test environment.” [0016], “By this approach, it is possible to generate a testbench which matches the top-level of the DUT, thereby allowing any possible configuration of the DUT to be tested, once that particular configuration of the DUT has been generated.”).

	Regarding Claim 7, Houlihane and Boubezari discloses the method of claim 1, further comprising, for each event from a list of event groups  (Houlihane, [0015], “The method of the present invention involves receiving that configuration data used to configure the representation of the device, and generating the testbench with reference to that configuration data and a set of templates defining the test environment.”), generating in the specification for simulation test scenarios a toggle that is adapted to switch on execution flow of simulation software for the specific part of behavior (Boubezari, [Figs. 7(c), 7(d), 8(c) and 8(d)], “Test_Mode” conditional variable represents a “toggle” to switch on/eff execution for flow testing. For example, Fig. 7(d) – line 6 of the code discloses an if(TM) statement to process testing for a specific parts of a behavior).

	Regarding Claim 8, Houlihane and Boubezari discloses the method of claim 1, further comprising, for each simulation test scenario (Houlihane, [0015], “In accordance with the present invention a method is provided for generating a testbench providing a test environment for a representation of a device (also referred to herein as a Device Under Test (DUT)) to be incorporated in a data processing apparatus.” [0017], “In particular, direct control of the input stimuli to that DUT is now possible.” [Figs. 4 and 6, Testbench]), instrumenting the hardware design language specification by generating means therein to control a toggle associated with the said simulation test scenario such that (Boubezari, [Figs. 7(c), 7(d), 8(c) and 8(d)], “Test_Mode” conditional variable represents a “toggle” to switch on/eff execution for flow testing. For example, Fig. 7(d) – line 6 of the code discloses an if(TM) statement to process testing for a specific parts of a behavior.), for each simulation test scenario, a respective toggle is enabled when the scenario is entered and is disabled when the scenario has passed (Boubezari, [Figs. 7(c), 7(d), 8(c) and 8(d)], “Test_Mode” conditional variable represents a “toggle” to switch on/eff execution for flow testing. For example, Fig. 7(d) – line 6 of the code discloses an if(TM) statement to process testing for a specific parts of a behavior).

	Regarding Claim 10, Houlihane and Boubezari discloses the method of claim 1, wherein the verification coverage of the specification for simulation test scenarios is determined from specified coverage points (Boubezari, [Col. 3, Lines 39-43], “The ATPG tool is used to evaluate the fault coverage of the gate-level netlist before and after the insertion of test statements. Then, the obtained fault coverages are compared and thus verify the influence of the test point insertion guided by testability analysis results at RT-Level.”) based on a graph path specification (Boubezari, [Fig. 3] illustrates a Direct Acrylic Graph for Testability Measures).

	Regarding Claim 11, Houlihane and Boubezari discloses the method of claim 1, wherein a hardware test coverage (Boubezari, [Col. 13, Lines 39-43], “The ATPG tool is used to evaluate the fault coverage of the gate-level netlist before and after the insertion of test statements. Then, the obtained fault coverages are compared and thus verify the influence of the test point insertion guided by testability analysis results at RT-Level.”) is determined based on an occurrence of selected events (Boubezari, [Col. 9, Lines 15-17], “The Observability of an input at level i at the other outputs k, k>i, depends on the propagation of the carry from stage i to these outputs.”).

	Regarding Claim 12, Houlihane and Boubezari discloses the method of claim 1, wherein the steps of instrumenting the identified parts in the hardware design language specification, finding corresponding parts in the specification for simulation test scenarios, and instrumenting the corresponding parts in the specification for simulation test scenarios are performed automatically (Houlihane, [0068], “However, as will be illustrated with reference to FIG. 4, the technique of the present invention allows a matching testbench 100 to be produced for any particular instantiation of the interconnect block 60 in an automated way.” [0091], “FIG. 9 schematically illustrates a computer 200 of a type that may be used to execute computer programs to perform the functions described above.” [0114-0115], “The intent is to have a tool that can be used to automatically generate the amba interconnect for platforms, when given a system description. It will also create a test environment to test the connections and arbitration.” – Examiner’s Note: Houlihane discloses producing a testbench in an automated way, computer programs to perform the function, and automatically generating the interconnections for platforms for the test environment, which under the broadest reasonable interpretations, represents the said steps performed automatically. The specification does not explicitly recite how said steps are performed automatically.).

	Regarding Claim 13, Houlihane and Boubezari discloses the method of claim 1, further comprising automatically assessing, as to whether or not a coverage is achieved (Boubezari, [Col. 13, Lines 39-43], “The ATPG tool is used to evaluate the fault coverage of the gate-level netlist before and after the insertion of test statements. Then, the obtained fault coverages are compared and thus verify the influence of the test point insertion guided by testability analysis results at RT-Level.”).

	Regarding Claim 14, Houlihane and Boubezari discloses the method of claim 1, wherein the hardware design language specification is written in hardware description language (HDL) (Houlihane, [0024], “As mentioned previously, examples of suitable RTLs are VHDL or Verilog.”).

	Regarding Claim 15, Houlihane and Boubezari discloses a computer program product for controlling verification coverage of a chip design (Houlihane, [0090], “In particular, the method described by the invention may be provided as a software program product on a (e.g., portable) physical memory medium which...”), the computer program comprising a non-transitory computer readable storage medium having computer usable code embodied therewith (Houlihane, [0090], “In particular, the method described by the invention may be provided as a software program product on a (e.g., portable) physical memory medium which...”), the computer usable code comprising: 
	Refer to Claim 1 which contains similar limitations and subject matter. 

	Regarding Claim 16, Houlihane and Boubezari discloses a system for controlling verification coverage of a chip design (Houlihane, [0090], “In particular, the method described by the invention may be provided as a software program product on a (e.g., portable) physical memory medium which may be used to transfer the program product to a processing system or a computing device in order to instruct the system or device to perform a method according to this invention.”), the system being adapted for: 
	Refer to Claim 1 which contains similar limitations and subject matter. 

	Regarding Claim 17, Houlihane and Boubezari discloses the method of claim 1, wherein finding the corresponding parts in the specification for simulation test scenarios includes establishing a relationship between the identified specific parts in the hardware design language specification and a corresponding test scenario (Boubezari, [Col. 11, Lines 7-18], “As indicated in the flowchart in FIG. 1, test point insertion on signals/variables is performed by adding new nodes in the DAG. TMs are then recomputed at 20 to verify the improvement in the testability. If testability not sufficient, as determined at 24, the insertion process is repeated at 26 until all signals/variables achieve a Detectability value above the specified threshold. At that point, new test statements are inserted in the original VHDL specification at 28 that reflect the insertion of nodes in the DAG. Therefore, it is necessary to establish the relationship between the DAG representation and the VHDL specification, in order to locate the correct test statement in the VHDL specification.” [Col. 13, Lines 33-36], “This can be achieved by verifying the correlation between the present testability analysis and test statement insertion at the RT-Level VHDL specification and test generation at gate level.”).

	Regarding Claim 18, Houlihane and Boubezari discloses the method of claim 17, wherein finding the corresponding parts in the specification for simulation test scenarios is performed prior to runtime (Boubezari, [Col. 11, Lines 7-18], “As indicated in the flowchart in FIG. 1, test point insertion on signals/variables is performed by adding new nodes in the DAG. TMs are then recomputed at 20 to verify the improvement in the testability. If testability not sufficient, as determined at 24, the insertion process is repeated at 26 until all signals/variables achieve a Detectability value above the specified threshold. At that point, new test statements are inserted in the original VHDL specification at 28 that reflect the insertion of nodes in the DAG. Therefore, it is necessary to establish the relationship between the DAG representation and the VHDL specification, in order to locate the correct test statement in the VHDL specification.” – Examiner’s Note: Boubezari discloses the ability to insert points for testing, which under the broadest reasonable interpretation, represents finding corresponding parts for testing prior to runtime).

	Regarding Claim 19, Houlihane and Boubezari discloses the method of claim 17, wherein instrumenting the corresponding parts in the specification for simulation test scenarios includes instrumenting the corresponding test scenario (Houlihane, [0017], “Hence, in situations where configurable DUTs are provided to allow for the generation of customisable designs for that DUT, the present invention provides a technique which allows for a matching testbench to be generated for any particular instantiation of that customisable design, which then allows that customisable design to be tested in isolation, thereby allowing a comprehensive verification test to be run on the generated DUT design. In particular, direct control of the input stimuli to that DUT is now possible.”) to trigger the toggle provided in the hardware design language specification to switch on execution flow for the specific parts of the behavior (Boubezari, [Figs. 7(c), 7(d), 8(c) and 8(d)], “Test_Mode” conditional variable represents a “toggle” to switch on/eff execution for flow testing. For example, Fig. 7(d) – line 6 of the code discloses an if(TM) statement to process testing for a specific parts of a behavior).

Conclusion
	Claims 1, 3-8, and 10-19 are rejected.

Pertinent Arts of Record:
	Eide et al. (Non-Patented Literature, “Designs with multiple clock domains: New tools avoid clock skew and reduce pattern counts”) discloses scan chain techniques with respect to control signals, which may be considered as a “toggle” to control execution flow.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/P.T.P./Examiner, Art Unit 2146                                                                                                                                                                                                  03/25/2022

/BRIAN S COOK/Primary Examiner, Art Unit 2146